Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATEMENT OF REASONS FOR ALLOWANCE

	In claims 20, 24, 28, 33, the recitations of a scCO2 injector, a superheating nozzle region for imparting heat into the scCO2, first and second valves, and the limitations “producing two power strokes for every single power stroke as being powered in a four-stroke hydrocarbon fuel internal combustion engine”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 20, 24, 28, 33, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 20, 24, 28, 33, and their dependent claims are allowable.  The closest reference is US 6095100 (Hughes) that discloses the overall system including cylinders (12-18), pistons (30-36), injectors 74, valves, BUT without the recitations noted above.  It would not have been obvious to modify Hughes to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/10/2022